 

Camber Energy Inc. 8-K [cei-8k_071218.htm]

Exhibit 10.1

 

COMPROMISE SETTLEMENT AGREEMENT

AND MUTUAL RELEASE

 

This Compromise Settlement Agreement and Mutual Release (“Agreement”) is made
and entered into by and between CAMBER ENERGY, INC. f/k/a Lucas Energy, Inc.
(“Camber”), on one side, and SEGUNDO RESOURCES, LLC (“Segundo”), on the other
(jointly “the Parties”).

 

WHEREAS, on or about December 30, 2015, Camber, for itself, and Segundo, for
itself as a Seller and Seller Representative for other named sellers identified
on Exhibit 1 hereto (not including Segundo, the “Other Sellers”), entered into,
an Asset Purchase Agreement (as amended and modified to date, the “APA”).

 

WHEREAS, on or about March 29, 2017, Paul Pinkston, Camber’s Chief Accounting
Officer, made demand upon Segundo as the Seller Representative and a Seller, for
payment of One Million One Hundred Sixty-One Thousand, Eight Hundred Fifty-Six
Dollars and Nineteen Cents ($1,161,856.19) which Camber claimed were due and
owing to Camber under the terms of the APA and amendments thereto.

 

WHEREAS, in response to Camber’s demand for payment, Segundo, as a Seller and as
Seller Representative, asserted a counter-claim and offset against Camber for
One Million Nine Hundred Seventy-Two Thousand, Ninety-Two Dollars and
Thirty-Nine Cents ($1,972,092.39) for lost equity arising from unpaid
pre-closing liabilities, unpaid revenue from assets, and unpaid consideration.

 

WHEREAS the Parties have engaged in protracted efforts to settle their disputes
and desire to compromise and settle all dispute(s) arising from or related to
the APA transactions and other claims between the Parties; and

 

 

 

 

WHEREAS the Parties desire to enter into this Agreement in full settlement,
compromise and discharge of all claims and controversies existing as of the
Effective Date.

 

NOW, THEREFORE, for and in consideration of the premises, and the mutual
covenants and promises made herein, the Parties agree as follows:

 

1.          Consideration for Agreement. Each of the Parties is receiving
valuable consideration for the execution of this Agreement, the adequacy and
sufficiency of which is acknowledged by each of said Parties, their directors,
managers, members, officers, principals, shareholders, successors, and/or
assigns, and such consideration is actual and not a mere recital. Segundo also
acknowledges that Camber is entering into this Agreement partially in
consideration for N&B Energy, LLC, entering into an Asset Purchase Agreement
with Camber, on or around the date hereof.

 

2.          Conditions. As partial consideration for the performance of this
Agreement, upon execution of this Agreement, Segundo shall surrender to Camber,
together with a blank stock power with medallion signature guaranty, Fifteen
Thousand Two Hundred Thirty-Seven (15,237) shares of Camber common stock valued
at a pre-split closing price of Three Dollars and Five Cents ($3.05) per share,
with a post-split price of Seventy-Six Dollars and Twenty-Five Cents ($76.25)
per share, effective as of April 1, 2016, and to release Camber from all claims,
including Segundo’s claim for One Million Nine Hundred Seventy-Two Thousand,
Ninety-Two Dollars and Thirty-nine Cents ($1,972,092.39).

 



Compromise Settlement Agreement and Mutual Release

Page 2 of 10

 

 

3.         Full Release of Camber. As further and additional consideration for
the execution of this Agreement, Segundo, for itself, its directors, employees,
managers, members, officers, principals, shareholders, lawful representatives,
authorized agents, attorneys, successors, and assigns, and as Seller
Representative for each of the other named sellers identified on Exhibit 1
(“Other Sellers”), attached hereto, their respective directors, employees,
managers, members, officers, principals, shareholders, authorized agents,
attorneys, lawful representatives, successors, and assigns, does hereby release,
acquit and forever discharge Camber Energy, Inc., and its principals, managers,
members, officers, authorized agents, employees, directors, officers,
subsidiaries, attorneys and lawful representatives of and from any and all
actions, awards, causes of action, claims, controversies, demands, judgments,
liabilities, or other obligations arising out of or related to the performance
of any and all transactions and agreement contained in, arising from, and
related to the APA, whether directly or indirectly, and all other claims, known
or unknown, that were existing or otherwise could have been asserted on or
before the Effective Date by Segundo as a Seller or Seller Representative
against Camber Energy, Inc., and its principals, managers, members, officers,
authorized agents, employees, directors, officers, subsidiaries, attorneys and
lawful representatives.

 

4.          Full Release and Discharge of Segundo.  As further and additional
consideration for the execution of this Agreement, Camber, for itself, its
directors, employees, managers, members, officers, principals, shareholders,
lawful representatives, authorized agents, attorneys, successors, and assigns,
does hereby release, acquit and forever discharge Segundo and the Other Sellers,
and their principals, managers, members, officers, authorized agents, employees,
directors, officers, subsidiaries, attorneys and lawful representatives of and
from any and all actions, awards, causes of action, claims, controversies,
demands, judgments, liabilities, or other obligations arising out of or related
to the performance of any and all transactions and agreement contained in,
arising from, and related to the APA, whether directly or indirectly, and all
other claims, known or unknown, that were existing or otherwise could have been
asserted on or before the Effective Date by Camber against Segundo, the Other
Sellers, and their principals, managers, members, officers, authorized agents,
employees, directors, officers, subsidiaries, attorneys and lawful
representatives.

 



Compromise Settlement Agreement and Mutual Release

Page 3 of 10

 

 

5.          Indemnification. As additional consideration for Camber agreeing to
the terms of this Agreement, Segundo shall indemnify and hold Camber, and its
officers, directors, representatives, attorneys and assigns (collectively, the
“Indemnified Parties”) harmless from and against any and all claims, losses,
damages, deficiencies, liabilities (joint or several), lawsuits, judgments,
attorneys’ fees and expenses arising out of or related to the performance of any
and all transactions and agreement contained in, arising from, and related to
the APA, whether directly or indirectly, and all other claims, known or unknown,
that were existing or otherwise could have been asserted on or before the
Effective Date by Other Sellers related to the APA (collectively “Damages”).

 

6.          Rights Reserved. The releases contained in this Agreement expressly
shall not extend to nor otherwise operate to relieve any party or person from
the failure to perform the obligations set forth in this Agreement.

 

7.          No Admission of Liability. Each Party acknowledges and agrees that
this Agreement is a compromise and neither this Agreement, nor any consideration
provided pursuant to this Agreement, shall be taken or construed to be an
admission or concession by either Party of any kind with respect to any fact,
liability, or fault except as may be expressly set forth herein. This Agreement
and the terms and conditions hereof shall be prohibited from use and
non-admissible as evidence or proof of liability or for any other reason
pursuant to Rule 408 of the Federal Rules of Evidence, as amended from time to
time and any similar state rules of evidence.

 

8.          Further Assurances. The Parties agree that, from time to time, each
of them will take such other action and to execute, acknowledge and deliver such
contracts, deeds, or other documents as may be reasonably requested and
necessary or appropriate to carry out the purposes and intent of this Agreement
and the transactions contemplated herein.

 



Compromise Settlement Agreement and Mutual Release

Page 4 of 10

 

 

9.           Signatories’ Warranties and Representations. Each of the persons
that is a signatory hereto warrants, and represents that said person and the
party for which said person is a representative or signatory:

 

A.Fully understands the scope and effect of all terms and conditions of this
Agreement and its attachments and desires to be bound by this Agreement.

 

B.Acknowledges, warrants and represents that the terms of this Agreement are
clear and unambiguous.

 

C.Is empowered with the full and complete authority to execute this Agreement
and to release, compromise, or discharge any and all of the aforementioned
claims, causes of action, and other rights herein released, compromised, or
discharged on behalf of the party for which said person is signing.

 

D.Is legally competent to execute this document and accepts full responsibility
therefor and assumes the risk of any mistake of facts stated herein.

 

E.Has entered into this Agreement of said party’s own free will and in
accordance with said party’s own judgment, and after consultation with said
party’s legal counsel.

 

F.Has not been induced to enter into this Agreement by any statement, act, or
representation of any kind or character on the part of any other party except as
expressly stated in this Agreement and any attachment hereto.

 

G.Expressly assumes any and all risk that the facts and law may be or become
different from the facts and law as it is now known to, or believed to be by,
the Parties as of the Effective Date of this Agreement.

 

H.Acknowledges that no promise or inducement has been offered, except as set
forth herein, and that this document was executed without reliance upon any
statement or representation by any of the persons or entities released
concerning the nature or extent of any injuries, losses, damages, and
liabilities therefore.

 



Compromise Settlement Agreement and Mutual Release

Page 5 of 10

 

 

I.Acknowledges, warrants and represents that this Agreement was drafted by both
of the Parties and, thus, shall not be construed against any party because that
party initially drafted any particular provision.

 

J.Acknowledges, warrants and represents that said party i) has no knowledge of
any claim of said party against any of the other Parties to this Agreement
released by a Party herein that has arisen since the Effective Date of this
Agreement; ii) has not assigned any claims or causes of actions purported to be
released herein; and iii) has not committed any wrongful act or omission against
any of the other Parties who are released by said party herein between the
Effective Date and the date of signing of this Agreement by the signing party.

 

K.Has not asserted or filed, and will not assert or file any new claims,
complaints and/or lawsuit(s) or otherwise initiate or prosecute any proceedings
against any member of the party(ies) (or any existing entity affiliated with
said party) in this or any other court, governmental agency or tribunal for any
act or occurrence that is released herein.

 

L.Is not currently aware of any basis for any claims, complaints or lawsuits
that are not released in Agreement.

 

M.Acknowledges and represents that said party has not sold, assigned,
transferred, conveyed, encumbered, or otherwise disposed of any of the claims,
demands, or causes of action referred to in and released by this Agreement.

 

N.Understands and agrees that all persons, corporate and natural, released as a
result of said party’s signature of this Agreement may act in reliance upon the
covenants, warranties, and representations made herein by the other signatories.

 

10.         Merger Provision. This Agreement contains the entire understanding
of Camber and Segundo with respect to the subject-matter hereof, and all prior
oral or written agreements or understandings between them, if any, are merged
herein. There are no representations, agreements, arrangements or
understandings, oral or written, between or among the Parties hereto, relating
to the subject matter in the Arbitration or this Agreement which are not fully
expressed herein and no alleged representation, warranty, condition,
understanding or agreement of any kind with respect to the subject matter in the
Arbitration or this Agreement shall be relied upon by the Parties except those
contained herein.

 



Compromise Settlement Agreement and Mutual Release

Page 6 of 10

 

 

11.          Modifications/Binding Effect. This Agreement may not be amended,
supplemented or modified, nor shall any obligation hereunder or condition hereof
be deemed waived except by a written instrument to such effect, signed by the
party to be charged. All of the terms and provisions of this Agreement shall be
binding upon and inure to the benefit of the Parties, the signatories, and their
respective successors, heirs, personal representatives and assigns.

 

12.          Severability. In the event that any provision hereof shall for any
reason be held or otherwise determined to invalid illegal, invalid,
unenforceable, or void, to the extent permitted by applicable law, such
provision shall be deemed to be severed from this Agreement and the remainder of
this Agreement shall remain in full force and effect. The Parties hereto agree
to negotiate in good faith an enforceable, valid substitute provision that most
nearly achieves the intent of such provision. Furthermore, in lieu of each
illegal, unenforceable, or void provision there shall be added automatically as
part of this Agreement a provision as similar in terms to such illegal,
enforceable, or void provision as may be possible and be legal, enforceable and
valid.

 

13.          Survival. All of the representations, and warranties contained
herein shall survive the execution of this Agreement and the transactions
contemplated herein.

 

14.          Governing Law and Venue. This Agreement shall be construed and
interpreted in accordance with the laws of the State of Texas and United States
of America. Venue shall lie in Houston, Harris County, Texas.

 



Compromise Settlement Agreement and Mutual Release

Page 7 of 10

 

 

15.          Arbitration of Disputes. Any controversy or claim arising out of or
relating to this contract, or the breach thereof, shall be submitted to
arbitration under the laws of the State of Texas, administered in accordance
with the American Arbitration Association’s Commercial Arbitration Rules, and
judgment on the award rendered by the arbitrator(s) may be entered in any court
having jurisdiction thereof within sixty (60) days of final hearing thereon by
the arbitrator, who shall render a reasoned award. The prevailing party(ies)
shall be entitled to recover their reasonable attorney’s fees and expenses in an
amount to be determined by the arbitrator.

 

16.          Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall have the same force and effect as an original,
and all of which together shall constitute one and the same agreement and an
effective, binding agreement on the part of each of the undersigned. Signatures
of the Parties transmitted by e-mail in PDF format or by facsimile shall be
deemed to be their original signatures for all purposes.

 

17.          Effectiveness. This Agreement shall be effective as of the date of
July 12, 2018 (the “Effective Date”).

 

IN WITNESS THEREOF, the Parties and signatories, individually and by their
officer(s) or other duly authorized representative(s), have executed this
Agreement in multiple originals.

 



          CAMBER ENERGY, INC.   SEGUNDO RESOURCES, LLC
AS SELLER           By:   /s/ Louis G. Schott   By:   /s/ Richard N. Azar II

 

Name:   Louis G. Schott   Name:   Richard N. Azar

 

Title:   Interim Chief Executive Officer   Title:   Manager

 

Date:   July 12, 2018   Date:   July 12, 2018



 



Compromise Settlement Agreement and Mutual Release

Page 8 of 10

 

 



          SEGUNDO RESOURCES, LLC
AS SELLER REPRESENTATIVE         By:   /s/ Richard N. Azar II         Name: 
Richard N. Azar         Title:  Manager       Date:   July 12, 2018

 

Compromise Settlement Agreement and Mutual Release

Page 9 of 10

 

 

EXHIBIT 1

 

Other Seller Names Al Thaggard Alan Dreeben RAD2 Minerals, Ltd. Azar-Dreeben A&D
Fund, LP Ben Azar Branch Energy Services, LLC Buschman Energy, Ltd. Coyle Manna
Management LLC DBS Investments, Ltd. Dudley Energy, Ltd. GBC Minerals, Ltd. Guy
R. Buschman, Trustee John W. Taylor Julian Stewart Kristen B. Hicks, Trustee of
the Kristen B. Hicks Portions B Trust Larry and Judy Votaw Azar, MPII & Range
A&D Fund, LP Rockin’ S FLP, Ltd. Saxum Energy, LLC Scott Lake Energy, L.P.
Richard Menchaca Kimberly Menchaca Segundo Resources, LLC

 

Compromise Settlement Agreement and Mutual Release

Page 10 of 10